                          Case 5:20-cv-04599-SVK Document 13 Filed 08/03/20 Page 1 of 2



                    1   COOLEY LLP
                        MATTHEW D. BROWN (196972)
                    2   (brownmd@cooley.com)
                        BETHANY C. LOBO (248109)
                    3   (blobo@cooley.com)
                        LILIA R. LOPEZ (299230)
                    4   (llopez@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    5   (jmornin@cooley.com)
                        101 California Street, 5th Floor
                    6   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                    7   Facsimile:     +1 415 693 2222
                    8   Attorneys for Defendant
                        LINKEDIN CORPORATION
                    9

                   10                                 UNITED STATES DISTRICT COURT

                   11                            NORTHERN DISTRICT OF CALIFORNIA

                   12                                      SAN JOSE DIVISION

                   13

                   14   ADAM BAUER, on behalf of himself and all      Case No. 5:20-cv-04599-SVK
                        others similarly situated,
                   15                                                 DEFENDANT LINKEDIN CORPORATION’S
                                         Plaintiff,                   FEDERAL RULE OF CIVIL PROCEDURE 7.1
                   16                                                 DISCLOSURE STATEMENT AND CIVIL
                              v.                                      LOCAL RULE 3-15 CERTIFICATION OF
                   17                                                 INTERESTED ENTITIES OR PERSONS
                        LINKEDIN CORPORATION,
                   18
                                         Defendant.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                            LINKEDIN’S DISCLOSURE STMT. AND CERT.
 SAN FRANCISCO                                                                  OF INTERESTED ENTITIES OR PERSONS
                                                                                           (NO. 5:20-CV-04599-SVK)
                            Case 5:20-cv-04599-SVK Document 13 Filed 08/03/20 Page 2 of 2



                    1               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Civil Local Rule 3-15 of
                    2    the United States District Court for the Northern District of California, Defendant LinkedIn
                    3    Corporation (“LinkedIn”) hereby files its corporate disclosure statement and certification of
                    4    interested entities or persons.
                    5               Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed
                    6    persons, associations of persons, firms, partnerships, corporations (including parent corporations)
                    7    or other entities (i) have a financial interest in the subject matter in controversy or in a party to the
                    8    proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
                    9    substantially affected by the outcome of this proceeding:
                   10              LinkedIn is a wholly owned subsidiary of Microsoft Corporation (“Microsoft”). Microsoft
                   11               is a publicly traded company. No person or entity owns more than 10 percent of Microsoft’s
                   12               outstanding common stock.
                   13              The individuals currently serving on Microsoft’s Board of Directors are: John W.
                   14               Thompson; Reid Hoffman; Hugh Johnston; Teri L. List-Stoll; Satya Nadella; Sandra E.
                   15               Peterson; Penny Pritzker; Charles W. Scharf; Arne Sorenson; John W. Stanton; Emma
                   16               Walmsley; and Padmasree Warrior.
                   17              As of this date, LinkedIn is unaware of any person or entity, other than the named parties,
                   18               with a financial or other interest that could be substantially affected by the outcome of the
                   19               proceeding.
                   20               These representations are made to enable the Court to evaluate possible disqualification or
                   21    recusal.
                   22    Dated: August 3, 2020                                    COOLEY LLP
                   23

                   24                                                             By:           /s/ Matthew D. Brown
                                                                                        Matthew D. Brown
                   25
                                                                                  Attorneys for Defendant
                   26                                                             LINKEDIN CORPORATION
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW        231080363                                                           LINKEDIN’S DISCLOSURE STMT. AND CERT.
 SAN FRANCISCO                                                                2                 OF INTERESTED ENTITIES OR PERSONS
                                                                                                      (CASE NO. 5:20-CV-04599-SVK)
